Citation Nr: 0016006	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident (CVA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to January 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that in the December 1998 substantive appeal 
(Form 9), the veteran checked the box indicating that he 
desired a travel Board hearing at the local RO.  In 
correspondence the following month, he indicated that he 
desired a hearing before a local hearing officer at the RO 
rather than a travel Board hearing.  While a hearing was 
scheduled at the RO in April 1999, a handwritten note in the 
claims folder indicates that this hearing was canceled by the 
veteran.  He was subsequently scheduled for a personal 
hearing in May 1999, but failed to appear.  A May 1999 Report 
of Contact notes that the veteran called to advise the RO 
that he desired neither a travel Board hearing, nor a hearing 
before a local hearing officer at the RO.  In view of the 
foregoing, the Board is satisfied that the veteran's hearing 
requests have been withdrawn.  38 C.F.R. § 20.704(d), (e) 
(1999).

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

In an August 1998 rating decision, the RO granted service 
connection for bilateral hearing loss, and a noncompensable 
evaluation was assigned.  In addition, the RO denied service 
connection for nicotine dependence, and residuals of a 
cerebral vascular accident secondary to nicotine dependence.  
The following month, the veteran noted his disagreement with 
the denial of service connection for nicotine dependence, 
residuals of a cerebral vascular accident secondary to 
nicotine dependence, and bilateral hearing loss.  While this 
NOD is ambiguous as to the veteran's desire to appeal the 
noncompensable evaluation assigned for his service-connection 
bilateral hearing loss, the RO construed it as such and 
included the issue in a December 1998 statement of the case.  
The Board notes that the veteran's December 1998 substantive 
appeal is silent as to this issue, and it is not included as 
an issue on appeal in the October 1999 Appellant's Brief.  
Therefore, the issue of entitlement to a compensable 
evaluation for bilateral hearing loss is not presently in 
appellate status.  


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran was ever diagnosed with nicotine dependence.

2.  There is no medical evidence of record showing a causal 
relationship between the veteran's cerebral vascular accident 
and service, or his tobacco use during service.


CONCLUSION OF LAW

The claims of entitlement to service connection for nicotine 
dependence, and residuals of a cerebral vascular accident are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints or 
findings related to a cerebral vascular accident or nicotine 
dependence. 

A November 1990 private hospital report notes that the 
veteran was admitted for treatment following a gradual 
evolution of left-sided weakness and numbness beginning 
approximately three hours earlier.  These symptoms started in 
the veteran's left arm, and spread face and left leg within 1/2 
hour.  On admission, the veteran complained of a mild frontal 
headache, and was "inclined to be a little sleepy."  He 
reported episodes of transient and recovered left-sided 
weakness and numbness over the previous year, mainly 
involving his left arm, but also involving his face.  The 
hospital report notes a history of hypertension, and 
indicates that the veteran was a cigarette smoker.  The 
diagnosis on admission was stroke, right carotid/middle 
cerebral artery, territory of recent onset, and hypertension.   

During the period of hospitalization, the veteran received 
physical therapy, occupational therapy, and speech therapy.  
According to a February 1991 Discharge Summary, he performed 
exercises well, and was almost capable of walking with a quad 
cane for approximately 200 feet.  The record notes that he 
and his wife did well in the transitional living area, and 
were stable enough to be discharged home.  The discharge 
diagnosis was right hemispheric middle cerebral artery 
thrombotic cerebrovascular accident, right carotid 
thrombosis, hypertension, history of mild renal failure 
secondary to anti-hypertensives and nonsteroidal anti-
inflammatories, history of right lower lobe atelectasis while 
in the hospital, and history of cigarette smoking.

Private outpatient treatment records show that the veteran 
continued to receive physical therapy from February to July 
1991.

VA outpatient records reflect treatment for residuals of a 
cerebral vascular accident from February 1996 to February 
1998.  During March 1996 treatment, the veteran reported that 
he smoked approximately 1/2 half pack of cigarettes a day. 

In February 1998, the veteran filed a claim of entitlement to 
service connection for nicotine dependence, and residuals of 
a cerebral vascular accident.

In April 1998 correspondence, the veteran reported that he 
started smoking during jet aircraft mechanic school in 
service in July 1966.  He explained that he was subsequently 
transferred to a permanent station to work on aircraft jet 
engines, and was allowed to smoke whenever he was not working 
on the engines.  He related that all of the airmen he knew 
smoked.  The veteran reported that he sustained left-sided 
paralysis following a cerebral vascular accident in November 
1990.  He noted that surgery was performed on his right 
carotid artery in October 1997 "to prevent a stroke on [his] 
right side."  According to the veteran, his VA physician 
explained that "smoking caused the blockage in [the] 
artery."

A Tobacco Product Use History Questionnaire, submitted by the 
veteran in April 1998, notes that he experienced left-sided 
paralysis following a stroke in November 1990.  The veteran 
reported that he did not use any tobacco products prior to 
service, and began smoking cigarettes during active duty in 
July 1966.  He explained that he smoked "as often as 
possible" during service, and continued to smoke 
approximately 11/2 packs of cigarettes a day following his 
discharge from service.  He stated that he had been unable to 
stop smoking at any time after his separation for service.

An August 1998 rating decision denied service connection for 
nicotine dependence, and residuals of a cerebral vascular 
accident, on the basis that the claims were not well 
grounded.  The veteran filed a notice of disagreement with 
this decision the following month.  Therein, he reiterated 
that he first started smoking cigarettes during service, and 
maintained that the November 1990 cerebral vascular accident 
resulted from this tobacco use.

A September 1998 VA neurology consultation report indicates 
that the veteran's risk factors for stroke included arterial 
hypertension, high cholesterol and triglycerides, and smoking 
11/2 packs of cigarettes a day.

The RO continued the denial of service connection for 
nicotine dependence, and residuals of a cerebral vascular 
accident in December 1998.  The veteran submitted a 
substantive appeal later that month, perfecting his appeal.  
He reported that his physician explained that his cerebral 
vascular accident was "caused by long-term smoking."

Analysis

The veteran contends that he developed nicotine dependence 
during the course of, or because of, his active military 
service, and that a grant of service connection is warranted 
for the disorder.  He further argues that a cerebral vascular 
accident resulted from his use of nicotine products, and that 
a grant of service connection for residuals of a cerebral 
vascular accident is therefore warranted secondary to 
nicotine dependence.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A chronic disease, to 
include cardiovascular disease, which becomes manifest to a 
degree of 10 percent or more within 1 year after separation 
from service will be considered to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Because of the specific nature of the claims at hand, 
particularly in light of VA's obligation to fully inform the 
appellant as to what is required for such claims to be 
successful pursuant to Robinette v. Brown, 8 Vet. App. 69 
(1995), the Board finds that it would be productive to cite 
certain pertinent guidelines.  The Board is bound in its 
decisions by the precedent opinions of VA General Counsel.  
See 38 U.S.C.A. § 7104(c).

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with 
continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four 
hours of abrupt cessation of daily nicotine use 
or reduction in the amount of nicotine used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of 	nicotine or a closely related substance 
to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a 
longer period than was intended;

(4) persistent desire or unsuccessful efforts to 
cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine (e.g., 
driving long distances) or use nicotine (e.g., 
chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or 
psychological problem that is likely to have been 
caused or exacerbated by nicotine. 

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis, 13 
Vet. App. at 183-184.  

The Board finds it prudent to reiterate that underlying all 
of these questions, regulatory and judicial guidelines 
mandate that a well-grounded claim must fulfill three 
elements: (1) medical evidence of a current disability (which 
is acknowledged); (2) appropriate lay or medical evidence of 
a disease (such as nicotine dependence) or injury (such as 
exposure to carcinogens in cigarette smoke) in service or if 
appropriate within the presumptive period; and (3) medical 
evidence of a link between the veteran's disability and the 
claimed in-service injury or disease.

I.  Nicotine Dependence

As noted above, medical evidence is required to show that a 
veteran incurred a psychiatric disability, nicotine 
dependence, due to service.  In the case at hand, the veteran 
alleges that he developed nicotine dependence during service; 
however, there is no medical opinion of record that supports 
his lay assertion.  In short, there is no medical diagnosis 
of record showing that the veteran had, during service or at 
any time, a dependence on nicotine.  If follows, of course, 
that there is also no medical opinion evidence that nicotine 
dependence, even if present, was causally related to service.  

It is not sufficient that the veteran merely states that he 
developed a regular smoking habit during service and 
continued to smoke thereafter, or that cigarettes were 
plentiful during the period in which he served.  Lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

While the Board accepts as true the contention that the 
veteran smoked during service, neither the Board nor the 
veteran is qualified to express a competent medical opinion 
as to the existence of a psychiatric condition, nicotine 
dependence, in the veteran.  See Colvin v. Derwinski, 4 Vet. 
App. 132 (1992); Espiritu, supra; Grottveit, supra.

In order to establish a well-grounded claim for service 
connection for residuals of a cerebral vascular accident 
based on the incurrence of nicotine dependence during 
service, the veteran must first establish that he is entitled 
to service connection for nicotine dependence.  As indicated 
above, the VA Office of General Counsel has held that in 
order to establish a claim of entitlement to service 
connection for nicotine dependence, a claimant must show 
medical evidence of the incurrence of nicotine dependence 
during service.  Because the veteran has not presented such 
necessary medical evidence, a well-grounded claim for service 
connection for nicotine dependence has not been established.  
Caluza, 7 Vet. App. at 506.

II.  Residuals of a Cerebral Vascular Accident

Even if there is no evidence of a diagnosis of nicotine 
dependence, the question remains as to whether the veteran's 
cigarette smoking during service caused his claimed 
disability.  Otherwise stated, the question is whether 
cigarette smoking in service, as opposed to cigarette smoking 
subsequent to service, caused the veteran's cerebral vascular 
accident.

As noted above, direct service connection of a disability may 
be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  See VAOPGCPREC 2-93 
(Jan. 13, 1993).  In an explanation appended to VAOPGCPREC 2-
93, the General Counsel held the fact that a disability 
allegedly related to tobacco use was first diagnosed after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking after service must be taken 
into consideration.

The evidence of record indicates that the veteran did not 
smoke cigarettes prior to service, smoked "as often as 
possible" during service, and smoked approximately 11/2 packs 
per day following service.  Service medical records are 
negative for complaints or findings related to a cerebral 
vascular accident.  The evidence of record shows that the 
veteran experienced a cerebral vascular accident in November 
1990, more than 20 years after his discharge from service.

The veteran contends that his post-service cerebral vascular 
accident resulted from his smoking (presumed for the purpose 
of evaluating this claim to include his smoking during 
service).  He reported that his VA physician explained that 
"smoking caused the blockage in [the] artery," and a second 
physician indicated that his cerebral vascular accident was 
"caused by long-term smoking."  The Board must respectfully 
point out to the veteran that the Court has held that the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  However, even 
assuming arguendo that the veteran's recollection of these 
statements is accurate, neither statement indicates that the 
November 1990 cerebral vascular accident was related to the 
veteran's smoking during service.  Further, while a September 
1998 VA neurology consultation report notes that smoking 11/2 
packs of cigarettes a day is one "risk factor" for stroke, 
it does not specifically relate the veteran's cerebral 
vascular accident to smoking in service.  Such a specific 
opinion cannot be inferred by the Board.  Moreover, the 
opinion does not provide any indication of the relative 
probability that smoking in general was the proximate cause 
of a "stroke."  Thus, the opinion is doubly deficient since 
it neither links smoking in service to current disability, 
nor does it show the connection between the veteran's smoking 
history in general and the stroke in this case is more than 
speculative. 

The veteran has not submitted any medical evidence supporting 
the supposition that his in-service tobacco use from July 
1966 to January 1970, as opposed to his post-service use of 
approximately 20 years, caused his cerebral vascular 
accident.  The Board is not free to conclude so on its own, 
and cannot accept lay statements to the same effect as 
competent medical evidence.  See Colvin, 1 Vet. App. at 174; 
Espiritu, 2 Vet. App. at 492; Grottveit, 5 Vet. App. at 93.

The veteran has not alleged that any physician has related 
his cerebral vascular accident specifically to his tobacco 
use during service.  Such evidence is required to set forth a 
well-grounded claim for service connection for a disability 
claimed to be the result of tobacco use during service.  
Available treatment records do not contain any medical 
evidence linking his post-service cerebral vascular accident 
to tobacco use during service.  The veteran has not 
identified any source that might provide such evidence.

The Board finds that the veteran has failed to set forth any 
competent medical evidence showing a causal relationship 
between his cerebral vascular accident and his tobacco use 
during service.  He has also failed to provide competent 
medical evidence of the incurrence of nicotine dependence 
during service.  In short, he has failed to set forth all of 
the required elements of a well-grounded claim for service 
connection pursuant to Caluza.

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997). 


ORDER

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for residuals of a cerebral 
vascular accident is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

